Title: From James Madison to Joseph Hutton, [13–31] October 1815
From: Madison, James
To: Hutton, Joseph


                    
                        
                            Sir
                        
                        
                            Washington
                            Ocr. [13–31] 1815
                        
                    
                    I have recd. your letter of the 9. inst. I am very sensible of the interesting character of the event you have chosen for a poetic celebration, and cannot be inattentive to the motive of the request you have made to me on the occasion. There are considerations however which, with every anticipation of merit in the poem, weigh against a formal sanction to its contents, from the public station which I hold; especially without a previous perusal, which might not be convenient to you, nor practicable to me. I am obliged to add, that experience has produced a rule with the executive of the U.S. which withholds subscriptions from works intended for the press. As there was scarcely an alternative but between an indiscriminate compliance or refusal in such cases, the reason of the general rule, will occur to your own discernment. I have not hesitated however, though not a public Subscriber, to authorise the transmission in some cases of a copy to me as a private purchaser; and I avail myself, with pleasure, of this usage, to request that you will be so obliging as to forward me 2 or 3 copies of your publication, with a note of the debt to the Bookseller. Accept Sir my friendly respects.
                